DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US 20190176545 A1) in view Leos (US 20140279169 A1).
	Regarding claims 1 and 11, Riemann discloses a system (Figs. 1 and 2), and a method for practicing the system, for programming a tire pressure sensor (200) including a power source (battery 270) and a memory (240), the system comprising: data processing hardware (e.g., 100 in Figs. 1 and 2; also see para. 0016); and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (para. 0016, 0087, 0098-0101) comprising: transmitting at least one communication protocol to the tire pressure sensor (para. 0005, 0017, 0019); determining a status of at least one of the power source or the memory based on the at least one communication protocol (para. 0016: “ … configured to forward information to/from a vehicle and/or a programming unit. The information may include details about … the sensor's battery state, or some other information regarding the sensor state”); assigning a part number or serial number to the tire pressure sensor thus associating the tire pressure sensor with the part number or serial number (para. 0060, 0089); and reporting the determined status based on the determined status of at least one of the power source or the memory (para. 0075: “Then a Get Challenge command is transmitted to the TPMS sensor and a reply is received. In case of a positive reply, the algorithm is continued, otherwise it is aborted and an error message may be displayed”). Riemann further discloses: wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: receiving specification data (e.g., a manufacturer, type, a year of manufacture, software version, and/or serial number) of the tire pressure sensor (para. 0060, 0089); adapting the tire pressure sensor associated with the part number to a target vehicle selected by a user (para. 0058).
Riemann does not mention explicitly: receiving an order for the tire pressure sensor to be serviced or replaced; and processing a payment for said tire pressure sensor; and transmitting instructions to a manufacturer, the instructions instructing the manufacturer to manufacture the tire pressure sensor associated with the part number.
Leos discloses a system and method of tracking and estimating vehicle maintenance, comprising: receiving (at the master server 14 in Figs. 1 and 2) an order for a specific “one-time-use” part to be serviced or replaced (para. 0004: “to prepare a vehicle repair estimate, vehicle repair shops access one of three graphical user interfaces serviced by independent vehicle repair claims management companies …”; para. 0010, 0038, 0041); and processing a payment for said part (para. 0034); and transmitting instructions to a manufacturer (190 in Figs. 1 and 2), the instructions instructing the manufacturer to fulfill the part associated with a part number (para. 0034, 0053).
Since Riemann teaches the need for providing remedial measures for defective TPMS sensor (para. 0058, 0075) and Leos teaches the general application of the invention to a comprehensive listing of all the “one-time-use” vehicle parts (para. 0010-0011), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riemann’s program instructions that are executed on the data processing hardware to arrive the claimed invention by incorporating Leos’s teaching of part/serial number/manufacturer relationship and transactions such as receiving an order of replacement part instructing the manufacturer to fulfill the replacement part, etc. Doing so would, for example, improve consumer safety and ensure implementing accurate and robust repair (Leos, para. 0007-0009).
Leos does not mention explicitly: said act of fulfilling the part comprises manufacturing the part. However, it is deemed that the feature in question relates merely to a design variation of said act of fulfilling the suggested replacement “one-time-use” part by the parts fulfillment department (which includes an independent parts manufacturer). Since manufacturing a “one-time-use” part by a manufacturer to fulfill a special order of a replacement part is a conventional practice in the industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Riemann and Leos to arrive the claimed invention by instructing the manufacturer to manufacture the replacement TPMS sensor whenever needed. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claims 2 and 12, Riemann discloses: the system of Claim 1, further comprising a display (110 in Fig. 1; also see para. 0059) in communication with the data processing hardware, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to transmit the status of the at least one of the power source or the memory to the display (para. 0016, 0087).  
	Regarding claims 3 and 13, Riemann discloses: wherein transmitting the at least one communication protocol to the tire pressure sensor includes transmitting first and second communication protocols to the tire pressure sensor (para. 0017-0019, para. 0090: “This sensor communication module 260 includes a boot loader software code 530 to receive the communication data 500 from the programming unit 100 and store the received data into the memory 240.  The communication data 500 may include at least one of a first application 510 and a second application 520”).
	Regarding claims 5 and 15, Riemann discloses: wherein the first (e.g., the first application 510) and the second (e.g., the first application 510) communication protocols are different (para. 0096).
Regarding claims 8 and 18, Riemann discloses: the system of Claim 1, further comprising a database (e.g., 420 in Fig. 4) in communication with the data processing hardware and storing the at least one communication protocol, the data processing hardware configured to retrieve the at least one communication protocol from the database prior to transmitting the at least one communication protocol to the tire pressure sensor (para. 0093, 0096).  
Regarding claims 9 and 19, Riemann discloses: wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: transmitting a unique part number (e.g., VIN or sensor serial number or a sensor identification number) to the tire pressure sensor (para. 0060, 0089, 0094).
4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Leos, as applied to claim 3 or 13 above, further in view of McIntyre et al. (US 20150015387 A1).
	Regarding claims 4 and 14, Riemann does not mention explicitly: wherein the first communication protocol corresponds to a first original equipment manufacturer and the second communication protocol corresponds to a second original equipment manufacturer.  
McIntyre discloses systems, methods and devices for the integration of tire pressure sensors to a tire pressure monitoring system of a vehicle, comprising: integrating multiple communication protocols to a tire pressure sensor (para. 0024); wherein said multiple communication protocols correspond to original equipment manufacturers specification for said tire pressure sensor (para. 0025-0027).
Since Riemann teaches the general condition of the first and the second communication protocols (Riemann, para. 0005, 0017-0019, 0090) and McIntyre teaches the need of integrating/configuring the multiple communication protocols according to original manufacturers specification, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Riemann and Leos by applying said first communication protocol (e.g., the first application 510) to a protocol corresponding to a first original equipment manufacturer and applying said second communication protocol (e.g., the first application 520) to a protocol corresponding to a second original equipment manufacturer, as motivated by McIntyre, to arrive the claimed invention. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Leos, as applied to claim 1 or 11 above, further in view of Lesesky et al. (US 20160375733 A1).
	Regarding claims 6 and 16, Riemann discloses: wherein determining a status of at least one of the power source or the memory based on the at least one communication protocol includes determining a status of 1930083522.1Attorney Docket No.: 260620-445147the power source (para. 0016).  
Riemann does not mention explicitly: determining a status of the memory.  
Lesesky discloses a tire data collection and communication device (para. 0135), comprising: determining a status of the memory (para. 0174).
Since Riemann teaches the general condition of determining/reporting operational conditions of the tire pressure sensor unit (para. 0016), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire pressure sensor unit of Riemann by incorporating Lesesky’s teaching of determining a status of the memory to arrive the claimed invention. Doing so would provide a user with additional information about the data/information collected from the tire pressure sensor unit (Lesesky, para. 0174).
6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Leos, as applied to claim 1 or 11 above, further in view of Clauss et al. (US 10832299 B1).
Regarding claims 7 and 17, Riemann does not mention explicitly: wherein determining the status of the power source and the memory includes determining an available capacity of the power source and an available capacity of the memory.  
Clauss discloses a system and method for storing and sharing data streams generated from equipment devices such as vehicles, comprising: determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices (col. 7, lines 15-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clauss’ teaching of determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices into the invention of Riemann to determine and report the status of the power source and the memory quantitatively as taught by Clauss. Doing so would improve interactions between users and the equipment devices (Clauss, col. 1, line 53 – col. 2, line 9).

Response to Arguments
7.	Applicant's arguments received 07/07/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-6 as set forth above in this Office action.

Contact Information
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                 

/TOAN M LE/Primary Examiner, Art Unit 2864